706 N.W.2d 40 (2005)
Adam WERNEKE (minor) by Matthew WERNEKE, Respondent,
v.
LAKESIDE LAWN AND LANDSCAPE, INC., and Integrity Mutual Insurance/CompCost, Inc., Relators,
Trustmark Life Insurance Co., Intervenor.
No. A05-1665.
Supreme Court of Minnesota.
November 22, 2005.
Janet Monson, Brian J. Holly, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for Relators.
Michal F. Scully, Sieben, Grose, Von Holtum & Carey, Ltd., Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 21, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
  /s/Alan C. Page
  Associate Justice
MEYER, J., took no part in the consideration or decision of this case.